                        Case 5:20-cv-00202-gwc Document 20-1 Filed 03/10/21 Page 1 of 2

                  The Underground Railroad, Vermont and the Fugitive Slave
                                                CREATED BY SAM KERSON


                Located on the walls of Chase Hall, Vermont Law School, South Royalton, VT




Panel 1 of 2 - ( 8 feet high by 24 feet long)

  this panel entitled Slavery, contains 4 scenes:
  - Capturing people in Africa
  - Selling humans in the USA
  - Slave Labour
  - insurection




                                          r
                      Case 5:20-cv-00202-gwc Document 20-1 Filed 03/10/21 Page 2 of 2
                  The Underground Railroad, Vermont and the Fugitive Slave
                                                CREATED BY SAM KERSON

                 Located on the walls of Chase Hall, Vermont Law School, South Royalton, VT




Panel 2 of 2 - ( 8 feet high by 24 feet long)

  this panel entitled Liberation, and contains 4 scenes:
  - Harriet Beecher Stowe, John Brown and Frederick Douglass
  - Harriet Tubman Arriving in Vermont
  - South Royalton inhabitants sheltering the refugees
  - Vermonters providing travel aide and Montpelier in the background
